Motion Granted; Appeal Dismissed and Memorandum Majority and
Dissenting Opinions filed August 12, 2021.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00399-CV


                            IVAN PEREZ, Appellant

                                         V.

                         CITY OF HOUSTON, Appellee

                    On Appeal from the 127th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-70048


                  MEMORANDUM DISSENTING OPINION

      The prayer to appellant’s motion to dismiss the appeal includes the
following: “For these reasons, Appellant asks the Court to grant this Unopposed
Motion to Dismiss, with each party bearing own costs on appeal.” The certificate
of conference reflects that appellee’s counsel is not opposed to the motion.
      The court properly grants the motion. But in the judgment dismissing the
appeal, the Court errs in the taxation of costs. Texas Rule of Appellate Procedure
42.1(d) states, “Absent agreement of the parties, the court will tax costs against the
appellant.” Tex. R. App. P. 42.1(d).

      I could write about why “not opposed” is different from “agree.” I suspect
most lawyers would be legitimately concerned if an appellate court held “not
opposed” was synonymous with “agree.” I also suspect a lot of lawyers would stop
saying they were “not opposed,” they would not necessarily “agree,” and they
would likely offer “no response.” That would be a big waste of time.

      But a picture can be worth the proverbial 1,000 words:




Nothing indicates the City agreed “with each party bearing own costs on appeal.”
The court is simply wrong to disregard Rule 42.1(d).




                                          2
      I dissent to the portion of the judgment taxing costs against the City of
Houston without its agreement.




                                       /s/       Charles A. Spain
                                                 Justice

Panel consists of Justices Wise, Jewell, and Spain (Spain, J., dissenting).




                                             3